Title: David Barclay to James Pemberton, 18 March 1775: extract
From: Barclay, David Junior
To: Pemberton, James


This letter and Fothergill’s to Dartmouth above, February 6, seem to be the only comments by British negotiators on why their efforts failed. Whereas Fothergill expressed his despair before the game was played out, Barclay retained some hope until after the middle of February. The plan that he produced on the 16th elicited a number of suggestions from Franklin, which were contingent on repeal of the Coercive Acts and evaporated the next evening, when the Quakers said that such a sweeping concession was impossible. Negotiations were at a standstill, and his two friends could not get them going again. In this letter Barclay gives an account of them which, brief and elusive as it is, differs markedly from Franklin’s, who portrays himself as the principal and his friends essentially as emissaries. If Barclay is to be believed, they were much more than that: although Franklin was “instrumental” and gave his “Assistance” in framing the original terms, it was Barclay’s “Hints” that were the focus of discussion; he and Fothergill and Hyde had numerous consultations of which, he implies, the American knew nothing. This picture may be true, or it may be what Barclay’s ego persuaded him was true. In any case the three negotiators, whatever their roles, were agreed on fundamentals. When the Quakers heard from Lord Hyde that more colonial charters would have to be amended, they apparently realized that that issue alone made compromise impossible. They concluded that the ministry had never really intended to conciliate. Tell their American friends, they urged Franklin shortly before he sailed, “that the Salvation of English Liberty depended now on the Perseverance and Virtue of America.”
 
London 18th: 3d: Mo: 1775.
By the public papers thou wilt learn what is generally known, and thereby in some Measure, be able to judge of the Complexion of Men and Things: but as every Information will be necessary for some Men to know on your side the Atlantic, my fellow Labourer and much Esteemed Friend Dr. Fothergill joins me in the opinion of freely communicating to thee, Matters, which none but Dr. Franklin and ourselves are privy to. Thou must know that before the Arrival of the Resolutions of the Congress, a Negociation was set on foot, to lay the foundation for a conciliatory Plan, lest the Resolutions of the Congress should prove such, as might render it impossible for Mediators to stand forth, and Dr: Fothergill and myself having reason to believe that such a plan would be very acceptable to some of the Ostensible Ministers, we invited Dr. Franklin to aid in this Attempt, and we had the satisfaction of finding him very ready to lend his Assistance in this desireable Work by which J. F. and myself were enabled to lay before two Lords high in Office a paper intituled Hints, (Copy of which is inclosed) which, we were given to understand, were at that time, inadmissible; but we learnt that they had been shewn high, and consider’d to contain Matter worth Notice. In this State, the Resolutions of the Congress arrived, and gave not a little Umbrage to the Ministry, as appeared by their Conduct within and without Doors, which, after the first Impression appearing a little to subside with some in the Ministry, we had an Intimation given by a noble person (not an ostensible Minister that if we had any Thing to offer more likely to produce the desired end (conciliating Measures) than the Hints which we had lately given, then was the period, before it was too late; declaring at the same time, that he had nothing particular to propose. This produced a Meeting, and a fair discussion of the Articles contained in the Hints, and a declaration, that we were determined to do nothing without Dr. Franklin, who had been instrumental in framing those Hints, i.e. without knowing his Sentiments, and coinciding with him, as far as we should think his opinion was founded on propriety. This we accordingly complyed with, and which after several Conferances enabled us to produce a paper entituled a Plan (Copy of which is also inclosed) which we had some reason to believe was not disaproved by the noble Lord who acted as a Mediator, excepting the 4th: Article, which we apprehended never could be given up, and which he apprehended, could not be granted as we were given to understand, that the Charters of Massachusets Bay, Connecticut and Rhode Island must be alter’d. At the same time a person of high rank (of the first reputation here, and equal reputation in your Continent) was by both sides agreed to be the most proper person to be sent from hence, to effect this bussiness; and our plan was, for Dr. Franklin to go at the same time, with the Ollive Branch. From this Period we never could make any Advancement nor obtain any Concession. We alledged, that all the charter’d Governments would be so essentially concern’d in the Violation of Charters, that they could not but consider any Mutilation of them (without Consent of those immediately concerned in them) as a Neighbour’s house that was on fire, and that the same power which could alter the one, might annihilate all the others on the Continent, or extend the limits of Quebec throughout America; a mode of Government that appeared very pleasing to many in this Kingdom, and as odious to those, who have any regard to the Constitution; and render’d the more so, by a Palliative thrown out by Ministry, that the K. had sent over his Edict to permit English Subjects to be governed by the Laws of England, during his royal Pleasure. To which we added, that Pensilvania, of all the other provinces, had the greatest reason to be alarm’d as the freedom of their Charter had tended so much to the florishing State of that Country by the uncontrouled exercise of their civil and religious Liberties.
Thou wilt observe that Ld: North has thought proper to adopt a part of our proposed plan in his Resolution, but how far you will be allur’d thereby, or any other of the present Plans intended to Devide, time must shew; for my Part I confess, I am concerned to observe (as are many others of your best Friends here) that any disposition should appear in America towards that unhappy Tendency.
